THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHER­WISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
 
Nordic Turbines, Inc.
 
AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
 
July 31, 2009
$2,500,000

 
Nordic Turbines, Inc., a Nevada corporation (the “Company”), for value received,
promises to pay to the order of NewMargin Growth Fund, L.P. (the “Holder”), the
sum of $2,500,000, or the aggregate unpaid principal balance of all amounts
outstanding hereunder, whichever is less (the "Principal"), plus simple interest
thereon from the date first set forth above until paid at an annual interest
rate equal to the lower of six percent (6%) or the lowest rate permissible by
law, and in accordance with the provisions of Section 2 below.  Any remaining
principal and interest hereof will be paid or converted pursuant to the terms
hereof or under the Agreement.
 
This Note amends and restates, and supersedes the terms and conditions of that
certain convertible promissory note dated July 22, 2009 between the Company and
Holder.  This Note is issued by the Company in connection with that certain
Agreement dated as of July 20, 2009 and amended July 31, 2009, among Luckcharm
Holdings Limited, a Hong Kong company (“Luckcharm”), Wuhan Guoce Nordic New
Energy Co., Ltd., a People’s Republic of China company (“GC Nordic”), the
Company, Ceyuan Ventures II, L.P., Ceyuan Ventures Advisors Fund II, LLC and
Holder (the “Agreement”).  This Note incorporates by reference all the terms of
the Agreement.  The following is a statement of the rights of the Holder and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1.           Definitions.  As used in this Note, the following terms, unless the
context otherwise requires, have the following meanings:
 
1.1           “Company” will mean Nordic Turbines, Inc. and will include any
corporation, partnership, limited liability company or other entity that will
succeed to or assume the obligations of the Company under this Note.
 
1.2           “Holder” will mean any person who will at the time be the
registered holder of this Note.
 
2.           Issuance of Principal and Conversion
 
2.1           The Company has agreed to loan Luckcharm the principal amount of
$2,500,000 on or before July 24, 2009 in accordance with the terms of the
Agreement.  As a matter of convenience, the Holder will wire transfer the
Principal directly to Luckcharm on the date of issuance of this Note.
 
2.2           Upon the closing a merger transaction among the Company or its
wholly-owned subsidiary, Luckcharm and GC Nordic (the “Merger”), the outstanding
Principal and accrued but unpaid interest thereon (the “Debt”) will
automatically and without any action on the part of the Holder convert into
shares of common stock of the Company based on a per share conversion price of
$0.80 (“Conversion Price”).
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           In the event of conversion, the Holder will surrender the original
copy of this Note for conversion at the principal office of the Company at the
time of such closing.  Holder agrees to execute all necessary documents in
connection with the conversion of this Note, including a definitive stock
purchase agreement.  If upon such conversion of this Note a fraction of a share
would result, then the Company will round up to the nearest whole share.
 
2.4           In the event the Merger or similar transaction fails to occur
among the Company, Luckcharm and GC Nordic within one hundred eighty (180) days
of the date hereof, Holder agrees to convert the Debt in accordance with the
terms of the Agreement and forgive and cancel this Note, and undertake all
action and execute all necessary documents required to accomplish the intent of
the parties under the Agreement.
 
3.           Issuance of Consideration on Conversion.  As soon as practicable
after conversion of this Note pursuant to Section 2 and receipt of the original
Note and related documents, but in not event later than five (5) business days,
the Company at its expense will cause to be issued in the name of and delivered
to the Holder, a certificate or certificates for the number of shares of
securities to which the Holder will be entitled on such conversion (bearing such
legends as may be required by applicable state and federal securities laws in
the opinion of legal counsel for the Company), together with any other
securities and property, if any, to which the Holder is entitled on such
conversion under the terms of this Note.
 
4.           Adjustment Provisions.  The number and character of shares of
common stock issuable upon conversion of this Note and the Conversion Price
therefor, are subject to adjustment upon occurrence of the following events:
 
4.1           Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
etc.  The Conversion Price of this Note and the number of shares of common stock
issuable upon conversion of this Note shall each be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
shares of common stock.
 
4.2           Adjustment for Reorganization, Consolidation, Merger.  In the
event (a) of any reorganization of the Company, (b) the Company consolidates
with or merges into another entity, (c) the Company sells all or substantially
all of its assets to another entity and then distributes the proceeds to its
shareholders, or (d) the Company issues or otherwise sells securities
representing more than 50% of the voting power of the Company in a single or
series of related transactions immediately after giving effect to such
transaction or series of related transaction (each of such events shall be
referred to herein as a “Liquidation Event”), then, and in each such case, the
Holder, upon the conversion of this Note at any time after the consummation of
any Liquidation Event shall be entitled to receive, in lieu of the stock or
other securities and property receivable upon the conversion of this Note prior
to such consummation, the stock or other securities or property to which the
Holder would have been entitled upon the consummation of such Liquidation Event
if the Holder had converted this Note immediately prior thereto, all subject to
further adjustment as provided in this Note, and the successor or purchasing
entity in a Liquidation Event (if other than the Company) shall duly execute and
deliver to the Holder a supplement hereto acknowledging such entity’s
obligations under this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3           No Change Necessary.  The form of this Note need not be changed
because of any adjustment in the Conversion Price or in the number of shares of
common stock issuable upon its conversion.
 
5.           Representations and Acknowledgments of the Holder.  The Holder
hereby represents, warrants, acknowledges and agrees that:
 
5.1           Investment.  The Holder is acquiring this Note and the securities
issuable upon conversion of this Note (together, the “Securities”) for the
Holder’s own account, and not directly or indirectly for the account of any
other person.  The Holder is acquiring the Securities for investment and not
with a view to distribution or resale thereof except in compliance with
Securities Act of 1933 (the “Act”) and any applicable state law regulating
securities.
 
5.2           Access to Information.  The Holder has had the opportunity to ask
questions of, and to receive answers from, appropriate executive officers of the
Company with respect to the terms and conditions of the transactions
contemplated hereby and with respect to the business, affairs, financial
condition and results of operations of the Company.  The Holder has had access
to such financial and other information as is necessary in order for the Holder
to make a fully informed decision as to investment in the Company, and has had
the opportunity to obtain any additional information necessary to verify any of
such information to which the Holder has had access.
 
5.3           Pre-Existing Relationship.  The Holder further represents and
warrants that the Holder has such business or financial expertise as to be able
to protect the Holder’s own interests in connection with the purchase of the
Securities.
 
5.4           Speculative Investment.  The Holder’s investment in the Company
represented by the Securities is highly speculative in nature and is subject to
a high degree of risk of loss in whole or in part; the amount of such investment
is within the Holder’s risk capital means and is not so great in relation to the
Holder’s total financial resources as would jeopardize the financial condition
of the Holder in the event such investment were lost in whole or in part.
 
5.5           Unregistered Securities.
 
(a)           The Holder must bear the economic risk of investment for an
indefinite period of time because the Securities have not been registered under
the Act and therefore cannot and will not be sold unless they are subsequently
registered under the Act or an exemption from such registration is
available.  The Company has made no representations, warranties or covenants
whatsoever as to whether any exemption from the Act, including, without
limitation, any exemption for limited sales in routine brokers’ transactions
pursuant to Rule 144 under the Act will become available.
 
(b)           Transfer of the Securities has not been registered or qualified
under any applicable state law regulating securities and therefore the
Securities cannot and will not be sold unless they are subsequently registered
or qualified under any such act or an exemption therefrom is available.  The
Company has made no representations, warranties or covenants whatsoever as to
whether any exemption from any such act will become available.
 
 
3

--------------------------------------------------------------------------------

 
 
5.6           Accredited Investor.  The Holder presently qualifies as an
“accredited investor” within the meaning of Regulation D of the rules and
regulations promulgated under the Act.
 
6.           Miscellaneous.
 
6.1           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only upon the written consent of the Company and the Holder.
 
6.2           Restrictions on Transfer.  This Note may only be transferred in
compliance with applicable state and federal laws.  All rights and obligations
of the Company and the Holder will be binding upon and benefit the successors,
assigns, heirs, and administrators of the parties.
 
6.3           Company Representation.  The Company represents to the Holder that
the Company is a corporation duly organized, validly existing, authorized to
exercise all its corporate powers, rights and privileges, and in good standing
in the State of Nevada and has the corporate power and corporate authority to
own and operate its properties and to carry on its business as now conducted;
all corporate action on the part of the Company, its officers, directors, and
shareholders necessary for the authorization, execution, delivery, and
performance of all obligations under this Note have been taken; this Note
constitutes a legally binding and valid obligation of the Company enforceable in
accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance or other laws or court decisions relating to
or affecting the rights of creditors generally, and such enforcement may be
limited by equitable principles of general applicability.
 
6.4           No Assignment.  Holder may not transfer or assign all or any part
of this Note except upon prior written notice to the Company and with the
Company’s prior written consent, which consent shall not be unreasonably
withheld; except that Holder may transfer this Note or part thereof to any of
its affiliates.
 
6.5           Governing Law.  This Note will be governed by the laws of the
State of Nevada applicable to contracts between Nevada residents wholly to be
performed in Nevada.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.
 

 
Nordic Turbines, Inc.
a Nevada corporation
         
 
By:
/s/ Marcus Laun       Marcus Laun       Director          

 
Agreed and Accepted by the Holder:

         
/s/ Authorized Signatory
   
 
 
NewMargin Growth Fund L.P.
   
 
 


 
 
5

--------------------------------------------------------------------------------

 